DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al (US 2015/0044628) in view of Verdi et al (US 2005/0244792) and Reizenson (US 6,893,259).
Regarding claim 1, Flyash the disposable tooth whitening device (see figures 1 A-E, 2-4, 5A-C, and 6-7) comprising: 
a main frame provided in a horseshoe shape (applicator or trays 100-1/100-2; as seen in figures 1 A-E, 2-4, 5A-C, and 6-7 and par 42 which discloses a trough shape in the form of a horseshoe) and comprising tooth whitening grooves capable of holding teeth (par 43 discloses the trays being configured to accommodate both upper and lower dental arcades); 
a support member coupled with the main frame (portable unit 118, which is coupled to the frame via the harness 16 as seen in figures 1A-C, 2-3 and 5A-C or is directly attachable to the frame 100-1/100-2 as discussed in par 52 and seen in figure 1 D-E, 4 and 6); 
a plurality of light emitting members (energy applying elements 138 which can be diodes 802, as discussed in par 43) installed in the main frame (see figures 1A-E, 2, and 5A-C) and configured to emit light during tooth whitening (par 43 discloses the application of energy uniformly across the dental arcade); 
a fluid storage member (fluid conducting network 520, as disclosed in par 46 which can be for flushing and rinsing the dental arcade being treated;  and includes a waste reservoir 134 and dedicated  conduits 150 disclosed in par 65-68 ) located to pass through the main frame and an inside of the support member ( via the conduits 150, passages 504, which is seen in figure 5A and discussed in par 65) and configured to store saliva and flowing from an inside of a mouth during the tooth whitening (par 67-68 disclose the use of evacuate liquid material of the well 112 into the waste reservoir via one or more conduits 150 and the flushing liquid can be removed by suction in the manner above); 
a control member configured to control a light emission time of the light emitting members and whether the light emitting members operate (the computer or a processor 122, par 49 discloses the energy-applying elements 138 being connected to the processor 122 and par 70 discloses computer or processor 122 having a control location and rate of suitable conductive active or whitening agents introduction and activation during treatment in accordance with a predetermined protocol preset by a user), 
wherein the main frame (101-1/101-2) comprises: 
an inner frame (back curved wall 102) provided in a horseshoe shape (see figures 1A-B and D-E); 
an outer frame (front curved wall 104) provided in a horseshoe shape and located to be spaced apart from the inner frame (see figures 1 A-B and D-E); and 
a bottom frame (floor 106) coupled with the inner frame and the outer frame and located between the inner frame and the outer frame (see figures 1 A-B and D-E), 
wherein the tooth whitening grooves (well 112) are provided to be surrounded by the inner frame, the outer frame, and the bottom frame, (see figures 1 A-B and D-E and par 43)
wherein the fluid storage member (520) comprises:
a fluid inlet (multipurpose apertures 502, which can act an intake port as disclosed in par 67) 
 a fluid outlet (the outlet connected to the vacuum or pump 126 via conduit 150 which is connected to the valves of portable unit 118, as disclosed in par 48) ; 
a fluid channel (common passages 504 as seen in figure 5A and the dedicated conduits 150, as disclosed in par 65-66) located inside the support member (dedicated conduits 150 are located within the harness 116 or the portable unit 118, see par 65-66) and having one end connected to the fluid inlet (par 65 discloses the common passage 504 connecting to the apertures 502) and the other end connected to the fluid outlet formed on one side surface of the support member outlet to move a fluid flowing through the fluid inlet toward the fluid outlet (par 65 discloses the common passage 504 connecting to the dedicated conduits 150 which is in connection with the portable unit 118);
a fluid storage portion (reservoir 134) coupled with the support member (116/118) and configured to store the fluid discharged from the fluid outlet (via portable unit 118 of figures IA-B and D-E and par 47 and 53)
and the fluid storage portion (134) is detachably coupled with the support member (par 53 discloses the waste reservoir being a disposable component and therefore would be detachably coupled under broadest reasonable interpretation).
Flyash discloses the tooth whitening groove being configured to hold a gel whitening agent (par 43), but fails to disclose the tooth whitening agent being attached to the inner frame, the outer frame, and the bottom frame. Flyash also fails to disclose the fluid storage member comprising the fluid inlet in the main frame, the fluid inlet being formed to penetrate the inner frame, inside of the bottom frame, and the outer frame, the fluid channel and the fluid inlet forming a channel passing through an inside of the main frame and an inside of the support member.
However, Verdi teaches a tooth whitening device (figures 1-3), wherein a tooth whitening gel agent (13) is attached to an inner frame (tongue shield 8), an outer frame (parabolic reflector 5) and a bottom frame (bite plane 7, see figures 2 and par 13) for the purpose of transmitting energy to the gel (par 16).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flyash to have the tooth whitening agent being attached to the inner frame, the outer frame, and the bottom frame as disclosed by Verdi for the purpose of equally distributing the tooth whitening gel to all surfaces of the teeth. 
Additionally, Reizenson discloses an oral hygiene device (10) with a fluid storage system that teaches a fluid inlet (collection tube 80) in a main frame (see figure 3, where the main frame is the frame of the mouth tray 20), the fluid inlet (80) being formed to penetrate an inner frame  (posterior wall 26), inside of a bottom frame (bridge 26), and an outer frame (interior wall 22a; see figure 3 and col 5, lines 21-30) and a fluid outlet (end of tube 80, which extends into the pump unit 120) located on a surface of a support member (see figure 1-2); a fluid channel having one end connected to the fluid inlet and the other end connected to the fluid outlet to move a fluid flowing through the fluid inlet toward the fluid outlet (where the collection tube 80 extends from the first end 82 to the pump unit 120) and the fluid inlet forming a channel (collection orifice aperture 86) passing through an inside of the main frame and an inside of the support member (see figure 1-2) for the purpose of not interrupting the dispersion of solution of the operation of cleaning and minimizing backflow of collected solution (col 5, lines 29-30 and cp; 5, lines 60-62).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the fluid storage system of Flyash to have the fluid inlet in the main frame, the fluid inlet being formed to penetrate the inner frame, inside of the bottom frame, and the outer frame, the fluid channel and the fluid inlet forming a channel passing through an inside of the main frame and an inside of the support member as disclosed by Reizenson for the purpose of not interrupting the operations of the teeth whitening device while collecting fluids and minimizing backflow. 
Regarding claim 4, Flyash discloses the inner frame (102), the outer frame (104), and the bottom frame (106) are formed of a transparent plastic material (par 45 discloses the applicator 100-1 being made of a clear plastic or silicone).
Regarding claim 5, Flyash discloses the light emitting members comprise a plurality of lamps (138), and the plurality of lamps are spaced at certain intervals apart from each other on an inner wall of the main frame surrounding the tooth whitening grooves (see figures 1A-E, 2, and 5A-C).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al in view of Verdi and Reizenson as applied to claim 1 above, and further in view of Demarest et al (US 2018/0263746).
Regarding claim 8, Flyash/Verdi/Reizenson discloses the claimed invention as set forth above in claim 1, but fails to disclose the control member comprises: a manipulation portion configured to control whether the light emitting members emit light; and a timer portion configured to control a light emission time of the light emitting members. 
However, Demarest teaches a control member (processor 123) comprising a manipulation portion ( actuator 131 which is disclosed as depressible button in par 55) configured to control whether the light emitting members emit light (par 55 discloses the actuator 131 being operably coupled to the processor and to initiate the operation of the teeth whitening system); and a timer portion (timer 125) configured to control a light emission time of the light emitting members (par 68 discloses the timer being used to inform the processor of the emission of power to the first and second electromagnetic sources and to control and stop the power source sending power to the sources) in a teeth whitening system (100) for the purpose of operating and keeping track of the amount of time that the LEDs are exposed to the patient's teeth (par 67).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Flyash/Verdi/Reizenson to have the control member comprises: a manipulation portion configured to control whether the light emitting members emit light; and a timer portion configured to control a light emission time of the light emitting members as disclosed by Demarest for the purpose of operating and keeping track of the amount of time that the LEDs are exposed to the patient's teeth.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Flyash et al in view of Verdi and Reizenson in further view of Demarest et al as applied to claim 8 above, and further in view of Binner et al (US 2012/0021375).
Regarding claim 9, Flyash/Verdi/Reizenson/Demarest disclose the claimed invention as set forth above in claim 8, and fails to disclose the manipulation portion comprises a manipulation lamp configured to continuously emit light outward while the light emitting members emit light.
However, Binner teaches a manipulation portion (switches of par 133) comprises a manipulation lamp (indicator display lights of par 133) configured to continuously emit light outward while the light emitting members emit light (par 133 discloses the display being used to power on and display while operating a program or being powered on). 
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to modify Flyash/Verdi/Reizenson/Demarest to have the manipulation portion comprises a manipulation lamp configured to continuously emit light outward while the light emitting members emit light as disclosed by Binner for the purpose of indicating to the user the device is operative.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 9/12/202, regarding the teaching reference Verdi et al has been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant argues that because Flyash discloses a dispenser for the whitening agent (par 43), it would be unobvious to have whitening gel attached to the inner frame, the outer frame and the bottom frame. The examiner disagrees, as set forth above the addition of the whitening get to the surfaces of the inner frame, outer frame and bottom frame is taught by Verdi, for the purpose of having an equal distribution of the whitening gel to all surfaces of dentin prior to the operation of the teeth whitening device to enhance teeth whitening.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNEL N WRIGHT whose telephone number is (571)272-9671. The examiner can normally be reached Mon. -Fri. 9:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.N.B./Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772